Reasons for Allowance
Claims 1-16 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses based on a first user command being input while the display operates in the content mode for reproducing a broadcast content, control the display to change the broadcast content to a first user interface (UI) for entering the wallpaper mode and display the first UI for entering the wallpaper mode, the first user command being a command to turn off a power of the electronic device, control the electronic device to operate in the wallpaper mode based on a third user command being input within a predetermined time while the first UI is displayed, and in the absence of the third user command being input within the predetermined time, turn off the electronic device, and based on a second user command being input while the display operates in the content mode, control the display to change the broadcast content to a preset wallpaper and display the preset wallpaper, wherein the second user command is input by a wallpaper button of a remote control device.
Inter alia, independent claim 9, wherein the Applicant discloses similar limitations, is allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426